Ehrlich, C. J.
By the contract of employment, Horton, as an attorney, was to collect the claim against Fries, for 25 per cent, of the sum recovered. Under this contract, Horton collected $175, and 75 per cent, of it, to-wit, $131.25, should have been paid over to Sprague. There was no dispute as to the facts, and the court below properly ordered Horton to pay over this amount, with interest. The money was collected on a judgment of this court, and Horton was properly required by this court to pay it Over. In re Fincke, 6 Daly, 111; Foster v. Townshend, 2 Abb. N. C. 29. There being no dispute as to the amount due, it would have been idle to order a reference. The order made does not abridge the right of the attorney. It merely enforces his obligations to the client and duty to the court. It was not an attempt to discipline the attorney, but to prevent abuse of the process of the court, by means of which the money was collected. We find no error, and the order appealed from must be affirmed, with costs. All concur.